DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-10,12-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 12- 17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Although the applicant’s defines using the composition of instant claim 1, the method of creating these compositions does not contain any steps required in the creation of the composition.  It is suggested the applicant include a step involved in the production such as mixing the ingredients.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 6, 10, 12, 13, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki; Yohei et al. (US 20100298199 A1).
Claim 1: Ozeki teaches softening detergent compositions containing glyceryl monoethers having the structure (I) (see abstract).  Ozeki teaches these glyceryl monoethers contain “n” glycerol units where “n” can range from 3-5 units.  Ozeki further teaches the “R” group of this formula can range from 6 to 22 carbon atoms.  Noting that both the “n” values and the “R” group meet the applicant’s definition of the formula defined in (a-1) and provide points falling within the applicant’s ranges of these values.
Claim 3, 10, 18: The amount of glyceryl monoethers is taught in paragraph 17 to range from 0.1-80% of the composition or 1-50% or 3-25% and even more preferably from 5-20% of the composition.
Claim 4: The compositions of Ozeki are silent with any requirement for chloride ions and would inherently meet this negative limitation.
Claims 5 and 6:  In paragraph 27, Ozeki teaches that various anionic surfactant may also be included.  These anionic surfactants can be neutralized with an alkaline counter ion which can be various amines including monoethanolamine or diethanolamine (par 28).  Noting that monoethanolamine 
Claim 1:  Ozeki teaches the inclusion of water in paragraph 37 to range from 0.1-10% of the composition with various other ranges and data points listed.

Allowable Subject Matter
Claims 7, 8, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 7, the applicant define the ratio of the amine to the amount of component (A).  The prior art is silent to the ratios used in these components.
In claim 8, the prior art is silent to the inclusion of peroxide type components including hydrogen peroxide.
Concerning claim 9, the prior art fails to teach or suggest the use of compositions defined in instant claim 1 for the specific purpose of cleaning semiconductor substrates in the manner defined in this claim.
In claim 20, the prior art teaches the use of compound defined in (a-1) but fails to teach or suggest the combination of (a-1) with (a-2) as required by the newly amended claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner




/GREGORY E WEBB/Primary Examiner, Art Unit 1761